IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11058
                         Conference Calendar


ISAAC EUGENE GREEAR,

                                          Plaintiff-Appellant,

versus

WACKENHUT CORRECTIONS CORPORATION;
J. E. MARR, DR.,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-542-A
                       - - - - - - - - - -
                         August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Isaac Eugene Greear, a Texas prisoner (# 798347), seeks to

appeal the district court’s dismissal on August 3, 1998, of his

42 U.S.C. § 1983 civil rights action.   If necessary, this court

must sua sponte determine whether it has appellate jurisdiction.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).    Greear’s

notice of appeal was filed on September 3, 1998, 31 days after

the entry of judgment.   Because the notice of appeal not filed

within 30 days of the date of entry of the district court’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-11058
                                  -2-

judgment, it was untimely.    See FED. R. APP. P. 4(a)(1).   We

DISMISS this appeal for lack of appellate jurisdiction.

     APPEAL DISMISSED.